 

Exhibit 10.1

SECOND AMENDMENT TO

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Second Amendment, dated as of July 20, 2016 (the “Amendment”), to the Amended
and Restated Employment Agreement, dated as of June 26, 2015 (as amended, the
“Agreement”), by and between Bridge Bancorp, Inc., The Bridgehampton National
Bank, and Howard H. Nolan (the “Executive”). Capitalized terms which are not
defined herein shall have the same meaning as set forth in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is currently employed as the Senior Executive Vice
President, Chief Administrative and Chief Financial Officer of the Company and
Bank pursuant to an amended and restated employment agreement between the
Company, Bank and Executive entered into as of June 26, 2015; and

 

WHEREAS, effective the day following the filing of the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2016 with the Securities and
Exchange Commission (the “Amendment Effective Date”), the Executive’s new
position, title and responsibilities is Senior Executive Vice President, Chief
Operating Officer and Corporate Secretary of the Company and the Bank; and

 

WHEREAS, the parties agree that the Agreement should be further amended to
reflect the Executive’s new position, title and responsibilities; and

 

WHEREAS, pursuant to Section 16 of the Agreement, the parties to the Agreement
desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, Bank and the Executive hereby agree as follows:

 

Section 1.  Amendment to the Agreement.  Notwithstanding anything in the
Agreement to the contrary, as of the Amendment Effective Date, all references in
the Agreement to “Senior Executive Vice President, Chief Administrative and
Chief Financial Officer” are hereby amended and replaced with “Senior Executive
Vice President, Chief Operating Officer and Corporate Secretary.”

 

Section 2.  Acknowledgement.  By executing and agreeing to this Amendment,
Executive hereby acknowledges and agrees that the change in title reflected in
Section 1 above, and the resultant change in Executive’s duties and
responsibilities, which changes are effective as of the Amendment Effective
Date, do not constitute a “Good Reason” for Executive’s resignation under
Section 7(a)(1) of the Agreement, and do not entitle Executive to the payments
and benefits set forth in either Section 7(b) or Section 7(c) of the Agreement.

 

   

 

 

Section 3.  Continuation of Agreement.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Agreement, all of which are ratified and affirmed in
all respects and shall continue in full force and effect and shall be otherwise
unaffected.

 

Section 4.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

 

Section 5.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.

 

  BRIDGE BANCORP, INC.         By:     /s/ Kevin M. O’Connor     Kevin M.
O’Connor     President and Chief Executive Officer         THE BRIDGEHAMPTON
NATIONAL BANK         By:     /s/ Kevin M. O’Connor     Kevin M. O’Connor    
President and Chief Executive Officer

 

  HOWARD H. NOLAN       /s/ Howard H. Nolan

 



 2 

